UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7543


STANLEY EARL CORBETT, JR.,

                Plaintiff - Appellant,

          v.

G. J. BRANKER; CAPTAIN WADDELL; SERGEANT ANDINO; LT. WARREN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-ct-03137-BO)


Submitted:   January 23, 2013              Decided:   January 30, 2013


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley Earl Corbett, Jr., Appellant Pro Se.        Lisa Yvette
Harper, Assistant Attorney General, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Stanley    Earl   Corbett,     Jr.,      appeals     the     district

court’s orders granting summary judgment to the defendants on

his claims under 42 U.S.C. § 1983 (2006).             We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.                 Corbett v. Branker,

No. 5:10-ct-03137-BO (E.D.N.C. Feb. 6, 2012; Aug. 14, 2012).                   We

dispense   with     oral   argument   because       the     facts     and   legal

contentions   are    adequately   presented    in    the    materials       before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      2